y




                                       MANDATE

                                   Court of Appeals
                              First District of Texas
                                   NO. 01-17-00700-CV

                          SHAMEKA ANDREA SMITH, Appellant

                                               V.
                 ALDINE INDEPENDENT SCHOOL DISTRICT, Appellee

      Appeal from the 61st District Court of Harris County (Tr. Ct. No. 2007-32410)

TO THE 61ST DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 21st day of November 2017, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                       The cause heard today by the Court is an appeal from
               the judgment signed by the court below on April 15, 2009.
               After inspecting the record of the court below, it is the opinion
               of this Court that it lacks jurisdiction over the appeal. It is
               therefore CONSIDERED, ADJUDGED, and ORDERED
               that the appeal be dismissed.
                     The Court further orders that this decision be certified
               below for observance.
               Judgment rendered November 21, 2017.
               Per curiam opinion delivered by panel consisting of Justices
              Jennings, Bland, and Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 25, 2018
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT